Exhibit 99.1 Sophiris Bio Reports F irst Quarter Financial Results and Key Corporate Highlights SAN DIEGO and VANCOUVER, British Columbia, Ma y 15 , 2017 – Sophiris Bio Inc. (NASDAQ: SPHS) (the “Company” or “Sophiris”), a late stage clinical biopharmaceutical company developing topsalysin (PRX302) for the treatment of patients with urological diseases, today reported first quarter financial results and key corporate highlights. Key Corporate Highlights: o Update on Phase 2b Localized Prostate Cancer Study . In March 2017, the Company initiated its Phase 2b open-label localized prostate cancer study with investigational sites in both the UK and US. Five clinical trial sites have been initiated and additional sites are in the process of being initiated. The Company is currently awaiting final regulatory clearance for the diluent (the medium in which topsalysin is diluted prior to dosing), which is anticipated this month, at which point the investigational sites will begin dosing patients. The Company expects to receive the six-month biopsy data for all patients in the first quarter of 2018 assuming enrollment is completed as expected. The Company expects to have complete data on all patients who receive a second dose by the fourth quarter of 2018 o Presented Proof-of-Concept and Phase 2a Data at Global Urological Meetings.
